Citation Nr: 9931557	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-44 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for syringomyelia as 
being proximately due to or the result of the veteran's 
service connected spondylolisthesis of the low back.

5.  Entitlement to service connection for a right knee 
disability.

6.  Whether there was clear and unmistakable error (CUE) in 
the March 1979 rating decision that assigned a noncompensable 
evaluation for the veteran's service connected 
spondylolisthesis.  

7.  Entitlement to an increased rating for the service 
connected spondylolisthesis of the low back, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1975 to September 
1978.

This appeal arises from a September 1995 rating decision of 
the Buffalo, New York Regional Office (RO) that denied 
entitlement to service connection for hearing loss, tinnitus 
and a left knee disability, and assigned a 20 percent 
evaluation for the service connected spondylolisthesis of the 
low back effective from March 1993.  These issues have been 
perfected on appeal to the Board.

By rating decision in February 1997, entitlement to service 
connection for syringomyelia secondary to the service 
connected back low disability was denied.  A notice of 
disagreement was received in February 1997, a statement of 
the case was issued in August 1997, and a timely substantive 
appeal was received in September 1997.

By rating decision in February 1998, the issue of whether 
there was CUE in the March 1979 rating decision that assigned 
a noncompensable evaluation for the veteran's service 
connected spondylolisthesis was denied.  A notice of 
disagreement was received in March 1998, a statement of the 
case was issued in June 1998, and a timely substantive appeal 
was received in August 1998.

The veteran testified at a hearing before the Board in 
Washington, D.C. in January 1999 before the undersigned 
member of the Board.  At the hearing, the veteran withdrew in 
writing the issues of entitlement to service connection for 
post-traumatic stress disorder and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
psychiatric disability to include post-traumatic stress 
disorder.  

The veteran raised the issue of entitlement to service 
connection for a psychiatric disability other than PTSD 
during the January 1999 Board hearing.  This issue has been 
denied previously by the RO in March 1979 and September 1995 
rating decisions; however, as the issue of whether new and 
material evidence has been presented to reopen the claim of 
service connection for a psychiatric disability, other than 
PTSD, has not been certified or developed on appeal, and as 
it is not inextricably intertwined with the issues currently 
on appeal, it is referred to the RO for appropriate 
consideration.

The issues of entitlement to service connection for a right 
knee disability and entitlement to a rating in excess of 20 
percent for the service connected spondylolisthesis of the 
low back are the subject of the remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that hearing loss of the left ear, that was first manifest 
many years after service, is related to disease or injury in 
service.

2.  The veteran's claim of entitlement to service connection 
for hearing loss of the left ear is not plausible.

3.  The veteran has presented no competent evidence to show 
that he currently suffers from hearing loss of the right ear.

4.  The veteran's claim of entitlement to service connection 
for hearing loss of the right ear is not plausible.

5.  The veteran has presented no competent evidence to show 
that tinnitus, that was first manifest many years after 
service, is related to disease or injury in service.

6.  The veteran's claim of entitlement to service connection 
for tinnitus is not plausible.

7.  The veteran has presented no competent evidence to show 
that he currently suffers from a left knee disability.

8.  The veteran's claim of entitlement to service connection 
for a left knee disability is not plausible.

9.  The veteran has presented no competent evidence to show 
that syringomyelia is etiologically related to his service 
connected spondylolisthesis.

10.  The veteran's claim of entitlement to service connection 
for syringomyelia as being proximately due to or the result 
of the service connected spondylolisthesis is not plausible.

11.  By rating decision in March 1979, service connection was 
awarded for spondylolisthesis and a noncompensable evaluation 
was assigned effective from September 1978.



12.  The veteran received written notice of the March 1979 
rating decision by letter in April 1979; however, he failed 
to file a timely appeal therefrom and that decision is final.

13.  The veteran has not alleged that either the correct 
facts as they were known at the time in question were not 
before the adjudicator or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for 
syringomyelia as being proximately due to or the result of 
the service connected spondylolisthesis of the low back is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted a viable claim with respect 
to whether the March 1979 rating decision that assigned a 
noncompensable evaluation for the veteran's service connected 
spondylolisthesis was clearly and unmistakably erroneous.  38 
C.F.R. § 3.105 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the December 1974 entrance examination, the ears and the 
lower extremities were clinically evaluated as normal.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
15
15
10
10
15

In February 1977, x-rays of the right knee showed no 
significant abnormality.

In June 1977, the veteran was seen for an ear ache.  He 
complained of a "pressure" sensation of the left ear with 
occasional pain.  There was no decreased hearing or tinnitus 
reported.  

In July 1977, the veteran complained of left ear pressure 
that had been alleviated with medication.  The sensation 
would return when the veteran stopped taking medications.  

In March 1978, the veteran complained of back tightness of 
several days duration.  He worked on the flight line which 
required a lot of stooping.  Physical examination was 
unremarkable.  The assessment was low back syndrome.  In that 
same month, he complained of low back and left hip pain of 2 
years duration.  Pain was slightly worse with activity and 
prolonged standing.  There was no night pain.  Examination 
was essentially normal.  X-rays showed Grade I 
spondylolisthesis.  Back pain was aggravated by lifting. 

The veteran complained of intermittent ear pain in June 1978.

On the July 1978 separation examination, medical history 
included painful joints.  The veteran referred to back and 
bilateral knee pain.  Back pain was diagnosed as Grade I 
spondylolisthesis with radiculopathy from L5 root on the 
left.  A trick knee was noted and the veteran referred to his 
knees giving way occasionally.  The record refers to a 
diagnosis of possible arthritis of the knees.  An ear problem 
related to frequent pressure of the ear due to Eustachian 
tube blockage was reported.  The veteran had been seen by 
physicians on several occasions.  He had been treated with 
Dimetapp with relief.  

On examination, the ears and lower extremities were 
clinically evaluated as normal.  It was reported that the 
knees had good strength and they were stable with full range 
of motion.  On audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
15
10
5
0
10

In August 1978, it was reported that during the last year and 
a half, the veteran had several episodes of low back pain.  
Recently, he had persistent pain which had been non-radiating 
in the beginning.  On the last examination, there were 
beginning signs of neurologic deficit.  Pain was worse with 
activity and prolonged standing.  Knee jerk was diminished on 
the left representing involvement of the L5 root.  X-rays 
showed bilateral spondylolysis which was a causative factor 
for the present Grade I spondylolisthesis.  The diagnosis was 
Grade I spondylolisthesis of L5 and S1 with bilateral 
spondylolysis.  

An August 1978 physical evaluation board report included a 
diagnosis of spondylolisthesis of L5 S1 that existed prior to 
service and was aggravated during service.  This disability 
was determined to be permanent and a 20 compensation 
percentage evaluation was assigned under VA diagnostic code 
5293.

On VA examination in December 1978, examination of the ears 
shows that the canals were clear and tympanic membrane was 
intact.  The veteran reported that he had back trouble in 
service with pain of the back, legs and hips.  He could not 
lift heavy objects.  He still had slight pain of the back.  
There was no paresthesia or numbness of the legs.  There had 
been no surgery for the back and the veteran was not on 
medication.  A trick knee was reported.  The veteran 
indicated that the left knee would give out occasionally.  
There was no locking.  The veteran walked without a limp.  He 
did not use a cane.  He was able to run and go up and down 
stairs.  

On examination, propulsion, stance and balance were normal.  
The veteran removed his clothes without difficulty.  Lordotic 
curve was normal.  There was no evidence of scoliosis, 
kyphosis, spasm, atrophy or masses.  Range of motion of the 
low back included flexion to 90 degrees, extension to 30 
degrees, lateral motion to 30 degrees and rotation to 30 
degrees.  Reflexes were okay and there was no clonus.  There 
was no hyperesthesia to pin prick.  There was no deformity of 
the right knee.  There was no effusion or abnormal motion.  
Flexion was from 0 to 140 degrees.  There was no patellar 
tenderness or crepitus.  Deep tendon reflexes were within 
normal limits.  Coordination was normal.   X-rays of the low 
back revealed "break" through the pedicles of L5, more 
prominent on the left with some evidence of spondylolisthesis 
of L5 over S1 (Grade I).  Otherwise, vertebral bodies 
appeared to be normal in height and alignment.  X-rays of the 
right knee revealed no evidence of bone or joint changes.  
The diagnoses included spondylolisthesis of L5 S1 without 
evidence of deformity or dysfunction of the lumbosacral 
spine, instability of the right knee but without evidence of 
deformity or dysfunction, and a history of Eustachian tube 
blockage.  

By rating decision in March 1979, service connection was 
awarded for spondylolisthesis and a noncompensable evaluation 
was assigned effective from the date of service discharge in 
September 1978.  

On VA orthopedic examination in December 1991, the veteran 
reported constant low back pain for the last 2 years.  At 
times, he reported a sharper pain and a tingling sensation of 
the low back.  There was increasing low back pain and 
stiffness in the morning.  There had been no significant 
change or loss of feeling throughout either lower extremity.  
The veteran walked normally.  There was no weakness or 
atrophy throughout both lower extremities.  This was 
confirmed by circumferential measurements.  Muscles of both 
lower extremities had excellent tone.  There was no sensory 
loss or change throughout either lower extremity.  The 
diagnosis was L5 spondylolysis and Grade I spondylolisthesis 
of L5 on S1 with increasing low back pain.

A November 1993 VA outpatient notation shows that the veteran 
complained of left leg pain.  

In December 1993, the veteran indicated that he had numbness 
around the left knee that episodically had caused his knee to 
buckle while he was walking.

On VA orthopedic examination in April 1994, the veteran 
complained of low back pain.  There was some hypesthesia of 
the lateral aspect of the left foot and leg.  X-rays of the 
low back revealed Grade I spondylolisthesis of L5 on S1 with 
bilateral spondylolysis.  There was no evidence of 
progression of the deformity.  There also was some evidence 
of minimal degenerative joint disease of the lumbar spine.

In May 1995, the veteran indicated that two statements were 
being submitted to support his claim for an increased 
evaluation for the service connected low back and entitlement 
to service connection for a knee disability that was directly 
related to the service connected back.  A friend of 18 years 
indicated that the veteran had difficulty with extended or 
prolonged walking, difficulty getting out of a seated 
position, and that after walking up two flights of stairs the 
veteran would have to lean against a wall and hold on to his 
knees before continuing.  

On audiological evaluation in April 1995, pure tone 
thresholds in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
25
20
25
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.

An audiology report of the same date indicates that there was 
mild high tone sensorial loss of hearing with excellent 
speech discrimination bilaterally.  The veteran reported mild 
intermittent ringing tinnitus.

In August 1995, the veteran indicated that his knees had 
given out in April 1995 and that he had fallen onto a couch.  
Low back pain and neurological symptoms into the left lower 
extremity had also increased in severity.  

By rating decision in September 1995, a 20 percent evaluation 
was assigned for spondylolisthesis effective from March 1993.  

A June 1996 report from Orthopedic Associates indicates that 
an MRI of the same month had showed some very small 
syringomyelias at two levels.  The examiner indicated that it 
was beyond his expertise as to whether this finding was 
significant in the veteran's case and he was referred to a 
neurosurgeon.  

On a September 1996 substantive appeal, the veteran contended 
that he had severe back pain.  He indicated that his knees 
continued to go out on him.  He contended that hearing loss 
and tinnitus were the result of the high-pitched noise of jet 
engines that he had been exposed to during service.  He had 
worked on flight lines at military airports and he was never 
issued hearing protection.  

In December 1996, the veteran indicated that he was pursuing 
a claim of service connection for syringomyelia that was 
proximately due to or the result of his service connected 
spondylolisthesis.  

In April 1997, the veteran noted that the Air Force had 
assessed a 20 percent disability evaluation for 
spondylolisthesis when he was discharged from service.  VA 
had awarded only a noncompensable evaluation in March 1979.  
Now that a 20 percent evaluation had been assigned effective 
from March 1993 by rating decision in September 1995, the 
veteran contended that there was CUE in the original rating 
decision in March 1979.

In a June 1997 statement from Donald Riesenberg, M.D., it was 
indicated that the veteran had been diagnosed with 
syringomyelia.  It was noted that the date of onset of this 
disability was indeterminate, and it was opined that the 
veteran would never be able to engage in gainful employment.

The veteran testified in January 1999 that he worked on a 
flight line in service which caused hearing loss and 
tinnitus, that he had problems with his knees in service, 
that he had been issued knee braces 2 or 3 years before, and 
he requested that the record be left open for 30 days to 
afford him a chance to submit additional medical evidence 
regarding his knees, hearing loss and tinnitus.  Although the 
record was left open for 30 days pursuant to the veteran's 
request, no additional medical evidence was submitted.  A 
copy of the hearing transcript was sent to the veteran in 
March 1999; the letter was returned with the notation not at 
this address.


II.  Service connection claims.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war and an organic disease 
of the central nervous system (high frequency hearing loss) 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection will be granted for a disability 
that is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

With regard to the claim of service connection for hearing 
loss and tinnitus, the service medical records show that the 
veteran's hearing was normal during service and upon service 
discharge.  Likewise, there is no evidence of tinnitus during 
service.  The veteran contends that he was exposed to 
acoustic trauma during service while working on flight lines 
which has resulted in the development of hearing loss and 
tinnitus.  The first and only evidence of hearing loss of the 
left ear is found on VA audiological evaluation in April 
1995.  The veteran also complained of tinnitus at that time.  
The veteran has not submitted any competent medical evidence, 
however, to establish a nexus between either his current left 
ear hearing loss or tinnitus and his service many years 
before.  The record contains no competent medical evidence 
that would establish the presence of hearing loss of the 
right ear.  In the absence of competent evidence to establish 
the presence of a claimed disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the claim of service connection for a left 
knee disability, the veteran complained of bilateral knee 
pain on the July 1978 separation examination.  A trick knee 
was referenced and a diagnosis of possible arthritis was 
noted.  On examination, the knees had good strength and they 
were stable with full range of motion.  The lower extremities 
were clinically evaluated as normal.  Thereafter, on VA 
examination in December 1978, a trick knee was reported.  The 
veteran indicated that his left knee would occasionally give 
out.  The examiner reported that the veteran walked without a 
limp.  Stance, propulsion and balance were normal.  No 
clinical findings or diagnoses relative to a left knee 
disability were documented on this examination.  In recent 
years, the veteran has reported neurologic symptoms of the 
left leg to include the knee in the context of radiculopathy 
emanating from the low back.  In April 1995, the veteran's 
friend indicated that the veteran had difficulty with his 
left knee to include walking and standing up.  Finally, the 
veteran testified in January 1999 that he had problems with 
his left knee in service and that he had been issued a brace 
several years before.  This record shows that the veteran 
complained of left knee pain in service, yet physical 
examination at that time was normal.  He complained of left 
knee pain and instability in December 1978, but once again 
physical examination failed to reveal evidence of a left knee 
disability.  There is no x-ray evidence of record that 
demonstrates the presence of arthritis of the left knee.  
More recently, the veteran has continued to indicate that he 
suffers from left knee problems and a friend also indicated 
that he had noticed the veteran having difficulty with the 
left knee.  Medical evidence of a left knee disability, 
however, is lacking.  In the absence of competent evidence to 
establish the presence of a left knee disability, there can 
be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the claim of service connection for 
syringomyelia, there is no evidence of this disability in 
service or for many years thereafter.  The veteran is 
claiming that syringomyelia, that was first manifest in the 
medical record in the June 1996 report from Orthopedic 
Associates, is etiologically related to the service connected 
spondylolisthesis.  There is no competent medical evidence, 
however, that would establish a nexus between the veteran's 
service connected spondylolisthesis of the low back and the 
manifestation of syringomyelia in 1996.  

The only evidence that would support the veteran's claim that 
he currently suffers from hearing loss of the right ear and a 
left knee disability, his claim that current left ear hearing 
loss and tinnitus are the result of acoustic trauma to which 
he was exposed to during service, and his claim that 
syringomyelia is related to the service connected 
spondylolisthesis, is found in his statements and in his 
testimony; however, lay evidence is inadequate to establish a 
medical diagnosis or a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
presenting a well grounded claim of service connection for 
hearing loss, tinnitus, a left knee disability, and 
syringomyelia.  


III.  CUE claim.

The veteran has contended that the RO erred by failing to 
grant a 20 percent evaluation for the service connected 
spondylolisthesis as part of the original grant of service 
connection in a March 1979 rating decision.  In support of 
this contention, the veteran has noted that the Air Force 
assigned a 20 percent rating for spondylolisthesis on the 
August 1978 physical evaluation board report under VA 
diagnostic code 5293.  He has further noted that the VA 
assigned a 20 percent rating for this disability effective 
from March 1993 as part of the September 1995 rating 
decision.  The veteran therefore concludes that the RO's 
failure to assign a 20 percent rating in the March 1979 
rating decision constituted CUE.

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R.§ 3.105(a).  In this case, by rating decision in 
March 1979, service connection was awarded for 
spondylolisthesis of the low back and a noncompensable 
evaluation was assigned effective from the date of separation 
in September 1978.  The veteran received written notification 
of this action by letter in April 1979; however, he failed to 
file a timely appeal therefrom and that decision is final.

The Court has addressed the question of determining when 
there is clear and unmistakably error (CUE) present in a 
prior decision.  In this regard, the Court has propounded a 
three-pronged test.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed a the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated, 

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

As detailed above, the veteran has contended that the 
evidence of record at the time of the March 1979 rating 
decision supported the assignment of a 20 percent evaluation 
for the service connected spondylolisthesis.  This allegation 
does not fit the definition of a viable CUE claim.  
Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 38 
C.F.R. § 3.105(a).  



If a claimant fails to raise the issue of CUE with the type 
of specificity required (as is the situation in the current 
claim), there is no requirement that the Board address the 
merits of the issue.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
The claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Luallen v. 
Brown, 8 Vet. App. 92 (1995) and Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Under the circumstances, the Board 
concludes that the veteran has failed to reasonably raise a 
viable claim of CUE relative to the March 1979 rating 
decision.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hearing loss is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for tinnitus is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a left knee disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for syringomyelia as being proximately 
due to or the result of the veteran's service connected 
spondylolisthesis is denied.

The veteran's appeal that the March 1979 rating decision that 
assigned a noncompensable evaluation for the service 
connected spondylolisthesis was clearly and unmistakably 
erroneous, is denied.




REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a right knee disability and by failing 
to grant an evaluation in excess of 20 percent for his 
service connected spondylolisthesis.

With regard to the issue of service connection for a right 
knee disability, this claim was denied by rating decision in 
March 1979.  Of record is a copy of an April 1979 notice 
letter to the veteran informing him of the March 1979 rating 
decision.  This letter did not provide the veteran with 
notice of the fact that his claim of service connection for a 
right knee disability had been denied.  38 C.F.R. § 3.104 
provides that a decision of a duly constituted rating agency 
shall be final and binding on VA as to conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  

As the veteran never received written notice of the March 
1979 rating decision regarding the denial of his claim of 
entitlement to service connection for a disability of the 
right knee, that decision is not final.  Thus, the September 
1995 rating decision which construed the veteran's claim as 
an attempt to reopen a previously denied final decision, was 
not proper.  

As the RO denied the veteran's claim on the incorrect basis 
of whether new and material evidence had been submitted, the 
Board finds that entering a final determination on the issue 
of entitlement to service connection for a right knee 
disability would be fundamentally unfair without the veteran 
being afforded the opportunity to have the RO review his 
claim on a de novo basis.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

With regard to the claim for a rating in excess of 20 percent 
for the service connected spondylolisthesis of the low back, 
the VA orthopedic examination conducted in April 1994 is 
inadequate for rating purposes.  This examination predates 
the issuance of the decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995) where the Court held that in evaluating a service 
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional loss, if feasible, should 
be determined by reference to additional range of motion 
loss.  It was explained that the diagnostic codes pertaining 
to range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

Moreover, although the veteran's grant of service connection 
for low back disability involves disc disease, the veteran 
has not been afforded a VA neurology examination.  The Court 
has held that in cases concerning the rating of disorders, 
clinical findings must be related specifically to the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Therefore, the veteran should be afforded VA 
neurology and orthopedic examinations that are compliant with 
the holdings in Deluca and Massey. 

The veteran testified in January 1999 that he was receiving 
treatment for his low back disability at the Sayre, 
Pennsylvania VA outpatient clinic.  VA has a duty to assist 
the veteran in the development of facts pertaining to this 
claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The RO should therefore obtain all available records from the 
Sayre VA outpatient clinic.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for low back disability in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained to include 
treatment records from the Sayre VA 
outpatient clinic from 1996 to the 
present.  All records, once obtained, 
must be associated with the claims 
folder.  (The RO should attempt to obtain 
a current address on the veteran.  If 
this is not available, his representative 
should be asked to assist in locating 
him.)  If the veteran is located, a copy 
of the hearing transcript should be sent 
to him.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current nature and extent 
of the service connected 
spondylolisthesis of the low back.  The 
importance of appearing for the scheduled 
examinations and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiners prior 
to the examinations.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
All indicated diagnostic tests should be 
performed.  In general, the examiners 
should record all complaints and clinical 
findings pertaining to disability of the 
low back.  All factors upon which medical 
opinions are based must be set forth for 
the record.

The orthopedic examiner should indicate 
whether the veteran has listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign or abnormal 
mobility on forced motion.  The examiner 
should also provide complete range of 
motion findings for the veteran's low 
back.  Normal range of motion findings 
should also be provided.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability or 
incoordination under § 4.45.  The 
examiner should indicate whether there is 
evidence of any additional loss of range 
of motion due to these factors that is 
equivalent to favorable or unfavorable 
ankylosis of the lumbar segment of the 
spine.  If the examiner is unable to make 
any of the above determinations, it 
should be so indicated on the record.  

The neurological examiner should 
determine the nature and extent of all 
neurological manifestations referable to 
the service connected spondylolisthesis 
of the low back.  All such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether there is evidence of severe 
intervertebral disc disease with 
recurring attacks and intermittent 
relief; or whether there is evidence of 
pronounced intervertebral disc syndrome 
with persistent neurologic symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disk.  The frequency 
of any attacks and whether there is any 
relief between attacks should be 
discussed.  Each of these criteria must 
be addressed by the examiner.  If 
feasible, the examiner should dissociate 
complaints and findings referable to the 
service connected disability from those 
of any co-existing non-service connected 
back disability, such as syringomyelia.

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim of entitlement to a 
rating in excess of 20 percent for the 
service connected spondylolisthesis on 
the basis of all of the evidence of 
record.  Consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45, the 
provisions of DeLuca, Massey and 
VAOPGCPREC 36-97 (Dec. 12, 1997).  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The RO 
should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

5.  The RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a right knee disability on 
a de novo basis.  The veteran should be 
informed that he has the right to submit 
evidence and argument relative to this 
issue.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished a 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







